Order entered April 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00215-CV

                                 J.G., Appellant

                                        V.

JERRY JONES; DALLAS COWBOYS FOOTBALL CLUB, LTD., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-13127

                                     ORDER

      Before the Court is appellant’s April 14, 2022 motion to extend time to file

brief. Appellant explains the extension is necessary because the reporter’s record

of the October 28, 2021 special exceptions hearing has not been filed.

      The deadline for filing an appellant’s brief begins to run from the date the

complete appellate record has been filed.       Because the reporter’s record is

incomplete, the brief is not yet due.    Accordingly, we DENY the motion as

premature.
      We ORDER Gina Udall, Official Court Reporter for the 160th Judicial

District Court, to file the record of the October 28, 2021 special exceptions hearing

no later than May 2, 2022. Appellant’s brief shall be filed within thirty days of the

filing of the record.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Udall and the parties.

                                             /s/    CRAIG SMITH
                                                    JUSTICE